Title: To James Madison from the South Carolina Legislature, 29 August 1812 (Abstract)
From: South Carolina Legislature
To: Madison, James


29 August 1812. “In a Government like ours, which, emanating from the will of all, is strong or weak in proportion to the current of public opinion in its favor, it cannot but be deeply interesting to the servants of the people, to know the light in which their Conduct is considered by those who have invested them with power. Under this impression, and influenced by the consideration that those who have the right to censure where censure is deserved, ought not to pass over with the silence of indifference the merit of their agents, where that merit is conspicuous; the Legislature of South Carolina, called together by the late change in our political relations, cannot separate without expressing the lively approbation they feel at the dignified and decisive appeal to arms, adopted by the President and a Majority of Congress, in vindication of our long outraged rights, and violated Sovreignty as a Nation.
“In other Governments, it has been the constant effort of the real friends of the people, to Curb the angry passions of their rulers, to interrupt the vain dreams of National Glory and foreign conquest, by the melancholy exhibition of ruined Husbandmen and starving Manufacturers; and to shade the deceitful picture of splendid victories and triumphal arches, held up to dazzle and mislead a giddy populace by introducing on the canvass the more faithful and certain representation of individual misery. It was reserved for the United States to present the spectacle, so consolatory to distressed humanity, of a Government uninfatuated by the illusions of National aggrandizement, or the glory of conquest; anxious only to promote the true Happiness of the People, and in deciding on the great question of Peace or War, weighing every drop of blood likely to be shed in the last resort, with the same caution, the same solicitude, as tho’ each drop were to be drawn from the veins of those themselves, on whom rested the decision. If the signal for battle can be supposed to have been ever registered in ‘Heaven’s Chancery,’ with any other emotions than those of horror or contempt for human wickedness or folly, it was on the Eighteenth Day of June, 1812. Influenced by no lust of dominion, no unjust spirit of encroachment; but impelled to arms by wanton and continued violations of our best rights, our vital Interests—if ever a war deserved to be denominated Holy, it is this. It is a war of right against lawless aggression, of Justice against perfidy and violence. Thus driven to Hostilities, it is in vain that faction would repress the energy and spirit of the nation, or disaffection depreciate the resources of our Country.
“The Glory of the issue will be commensurate with the righteousness of our cause. If we cannot at this moment, contend with our enemy for the empire of the Ocean, Individual valour and enterprize at length, permitted to be exerted, will ensure to our Citizens no inconsiderable indemnity for the spoliations so long practiced upon thier fair and peaceful commerce. If the acquisition of Canada be of little value in a territorial point of view, in other respects it will not be unimportant. It will remove from us a treacherous and barbarous Neighbor, who at the very moment her envoys were loudest in protestations, of conciliation and friendship, was secretly fomenting by her emissaries, divisions and factions among us; and who has at no time ceased to direct the tomahawks and Scalping knives of her fellow Savages, the indians against the defenceless women and Children of our frontier. From the inconveniences and privations incident to a state of war, we affect not to expect an exemption; but be [sic] are willing and able to support them. We shall support them with the more cheerfulness, as they will not fail to be accompanied with more than correspondent advantages. A Commercial, as well as political Independence, predicated upon the improvement and advancement of domestic Manufactures; the extermination of the spirit of faction: a cordial Union of all parties for the common welfare; a happy amalgation [sic] of the various, and in some instances, discordant materials, which, to a certain degree, compose our population; in a word, the formation of a National Character—these are some of the benefits confidently anticipated from the present contest. When to these on the one hand, are added, on the other, the accumulated insults and wrongs sustained from Great Britain—wrongs which, if tamely submitted to, must have reduced us to worse than colonial Slavery; we do not hesitate to beleive the war in which we have engaged, wise, necessary and Just.
“Under this conviction, Sir, the Legislature of South Carolina, have deemed it expedient and right not to withhold the full expression of their feelings and opinions … Therefore,
“Resolved, that the energy, the patriotism and wisdom of James Madison, President of the United States, manifested in his communication to Congress upon the question of war, give him new claims to the confidence and support of the people of South Carolina.
“Resolved, that in the opinion of this Legislature, the Majority of Congress have consulted the true interests and honor of their country, in declaring war, against Great Britain.
“Resolved, that this Legislature highly approve, of the Conduct of the delegation of this State, in the present Congress.”
